*333' DISSENTING. OPINION OP
MR. JUSTICE WOLE,
IN WHICH MR. JUSTICE AUDREY CONCURS.
The probability is that the court below-thought there was a conflict of titles or something akin thereto and hence erroneously, to my way of thinking, Defused to render judgment. There is no opinion. This court holds that there was a contract shown between the predecessor in title of the complainant and the defendant, but the majority opinion does not even attempt to say what kind of a contract it was or its term, if it had one. Ordinarily, in regard to land, there are leases or licenses or something else carved out of or less than a full title. To say that the defendant holds under a contract is merely to state the conclusion of some undefined premises. More positively, I should say, that the title of the complainant being admitted, the defendant was bound to show that he had a right to the possession, and for that he needed something more than the vague supposed promises of a man who was dead and could not testify, and a supposed ratification. If leases could be proved in this indefinite fashion the 'unlawful detainer act would probably soon be a dead letter.
The court below eliminated^ the defense sought to be set up, namely, that the attorney who appeared had no due authority to represent the complainant. Hence it was not properly before this court, especially as defendant did not appeal.
To my mind, the majority opinion necessarily decides that without an issue to. that effect the right of counsel to represent his client may be challenged by appellee on appeal. The authorities show that the proper way to attack the right of counsel to represent his client is by motion, or the like, made before the trial. 6 C. J. 635.
It was true that the attorney in fact of complainant said something to the effect that he, and not complainant, author*334ized the appearance of counsel, bnt the statement of the witness in response to no issue in the case was not binding on counsel. The attorney in fact, however, declared that he had due authorization to employ counsel. The presumption would be that when counsel appeared he had obtained direct authorization. 6 C. J. 631. Mrs. Preston may have communicated directly or authorized her agent to employ counsel. All these matters fall within the important presumption that when counsel appears he acts with due authority. It takes a special notice to challenge the authority of the attorney.
There was no due challenge in the court below of the authority of the attorney, and that authority could not, in my opinion, properly be questioned in this court. 6 C. J. 635, note 10.
For these reasons I dissent.